Citation Nr: 1140415	
Decision Date: 11/01/11    Archive Date: 11/16/11

DOCKET NO.  08-28 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).

2.  Entitlement to service connection for fibromyalgia, including as secondary to PTSD.

3.  Entitlement to service connection for chronic fatigue syndrome, including as secondary to PTSD 



WITNESSES AT HEARING ON APPEAL

The Veteran and L.R.D., Ph.D.



ATTORNEY FOR THE BOARD

Dan Schechter

INTRODUCTION

The veteran served on active duty in the U.S. Army from November 1966 to October 1969.

The appeal comes before the Board of Veterans' Appeals (Board) from a February 2007 rating decision by the above Department of Veterans Affairs (VA) Regional Office (RO).  

The Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing conducted at the RO.  A transcript is contained in the claims file.  

The psychiatric disorder claim on appeal was previously characterized as one solely for service connection for PTSD.  However, in a recent judicial precedent, the U.S. Court of Appeals for Veterans Claims (Court) has held that claims for service connection for PTSD include claims for service connection for all psychiatric disabilities reasonably raised by the Veteran or the evidentiary record.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The claims file contains medical records suggesting the presence of other psychiatric disability.  These records include a May 2011 examination report letter by Dr. D, in supplement to a July 2010 examination report letter by Dr. D.  This is the same psychologist who testified on the Veteran's behalf at the May 2011 hearing.  Dr. D in tha May 2011 letter asserted that the Veteran had "openly psychotic reaction to untreated PTSD."  Thus, the presence of both psychosis as well as neurosis (inclusive of PTSD) is implicated in the evidence of record.  The psychiatric disorder claim on appeal has accordingly been restyled as one for service connection for a psychiatric disorder, to include PTSD on the first page, above.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.

REMAND

At the outset, the Board notes that the claims file contains a copy of an April 1995 Social Security Administration decision awarding the Veteran  Supplemental Security Income (SSI) benefits based on a personality disorder.  That determination and an accompanying April 1995 psychiatric review document inform that no limitation due to physical disability was found upon examination, but rather the Veteran was found to have a severe personality disorder as the non-organic basis for his problems.  The records underlying this SSA decision may inform adjudication of the Veteran's current appeal.   Accordingly, they should be obtained.  The Court has held that where a veteran is in receipt of Social Security disability benefits, the medical records underlying that award are relevant to issues such as those on appeal here.  Masors v. Derwinski, 2 Vet. App. 181 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  

The Veteran asserts that the developed PTSD as a result of a physical assault in service which is undocumented in the claims file beyond the Veteran's  own substantially uncorroborated assertions that such an assault occurred.  He has claimed chronic fatigue syndrome and fibromyalgia as secondary to his claimed PTSD.  Because the PTSD claim is herein broadened to include other psychiatric disability, questions of secondary service connection should also be potentially broadened to include as due to other psychiatric disability which itself may potentially be service connection by a grant of the restyled appealed claim.  

With regard to stressor verification, the VA regulation at 38 C.F.R. § 3.304(f) has recently been amended by the Secretary of Veterans Affairs, by the addition of a new paragraph which liberalizes, in certain circumstances, the evidentiary standard for establishing the required in-service stressor(s).  The paragraph reads as follows:

If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.

75 Fed. Reg. 39,843-852 (July 13, 2010) (to be codified at 38 C.F.R. § 3.304(f)(3)). The amendment to the regulation is effective, in pertinent part, for all claims pending at the Board on July 13, 2010.

Because the Veteran's asserted stressor does not relate to fear of a military enemy, the above regulatory changes are not for consideration in this case.  However, special provisions for claims based on personal assault are applicable to the Veteran's assertions of being beaten by a fellow soldier.  In claims based on non-combat personal assault in service, evidence from sources other than the Veteran's service records may corroborate his account of the stressor incident.  38 C.F.R. § 3.304(f)(5) (as recently renumbered following issuance of the new provisions of 38 C.F.R. § 3.304(f)(3)).

None of the claimed disorders, including no Axis I mental disorder, is reflected in the Veteran's service treatment records or service examination records, and no records of any such disorders are in evidence for years after service.  No record of injury or treatment for physical assault or physical injuries such as would have resulted from any physical assault is reflected in service treatment records. 

The Veteran did seek release from service as a concientious objector (CO), and a March 1969 service personnel record reflects that he was then evaluated by his commanding officer, by a chaplain, and by a psychiatrist, and those persons concluded that the Veteran was sincere in his beliefs.  However, the chaplain in a January 1969 report concluded that the Veteran's convictions were humanist and not religious in nature, and the psychiatrist in a January 1969 report concluded that the Veteran had a passive-aggressive personality not amenable to treatment.  The psychiatrist further concluded that the Veteran's assertion of CO status was one in an ongoing series of passive-aggressive moves acting upon aggression directed at the military.  Further, another commanding officer assessed in an April 1969 document that the Veteran's asserted concientious objector beliefs were "nonsense" based on his having made no such assertions through a prior interval of varied military activities (including duties maintaining air missile defense systems), and only raising the beliefs when he was to be retrained for military police duties, which retraining and reassignment were against his wishes.  Service records do not reflect that CO status was granted.  Rather, the Veteran was granted early release from overseas service in October 1969, with the character of his service listed as honorable.  The service separation examination documents are stamped to inform that the Veteran's separation was on a hardship basis.  

In an April 2010 submitted statement the Veteran asserted that a fellow soldier "beat and enslaved" him, while providing no further details concerning this alleged incident.  In other statements the Veteran provided the name of his alleged attacker, and as evidence to support the alleged attack he submitted a July 2010 statement by a soldier who allegedly had personal knowledge that the Veteran and his alleged attacker were in proximity to each other, in time and location, while in service.  The Veteran has failed, however, to provide adequate details as to the alleged incident, and has also provided no evidence to corroborate his assertion of the incident.  Upon remand, the Veteran is to be asked to provide a clear narrative of the incident which he alleges as a stressor causative of PTSD, and should be afforded a further opportunity to provide some independent corroboration of the incident, beyond the scant circumstantial evidence provided thus far.  

The Veteran has submitted supportive medical statements.  In a July 2010 opinion letter, Dr. D, a psychologist, informed that he had evaluated the Veteran in March 2010 and found him to have symptoms of PTSD.  Dr. D further noted that the Veteran had related his current symptoms to an event in service involving an unprovoked attack by a fellow soldier.  This psychologist also did not provide details of the alleged attack, except to state that the attack was "in keeping with this examiner's understanding of military activities . . . ."  This psychologist also noted that, while the Veteran had previously been diagnosed with a passive-aggressive personality disorder, that the diagnosis was "no in keeping with current diagnostic standards."  The psychologist then diagnosed PTSD, provided no Axis II diagnosis, and concluded that the Veteran had suffered from PTSD for the past 40 years.  

The Veteran also submitted an August 2006 letter by a family medical practitioner, Dr. M, who asserted that he had conducted a "thorough and complete history and physical examination" and concluded that the Veteran "suffers with constant pain and exhaustion every day.  He has a severe condition of fibromyalgia and chronic fatigue, nervousness, and anxiety, which I believe to originate from PTSS/Post-traumatic stress disorder.  In taking a careful history these symptoms began after being physically abused by [a former professional athlete] while on duty in Germany in the latter part of 1968."  Dr. M further concluded that the Veteran was "not employable and can barely function." 

Dr. D notably provided no psychiatric examination report and no detailed history to support his assessment of PTSD.  Dr. M notably provided no medical explanation for the causal link he has drawn between PTSS/PTSD and the Veteran's claimed fibromyalgia, chronic fatigue, and other conditions or symptoms.  Dr. M also notably provided no physical examination report and no detailed medical history report to support his assertions of having conducted a complete physical examination and of his having obtained a detailed history.  

It is the responsibility of the Board to weigh the evidence, including the medical evidence, and determine where to give credit and where to withhold the same and, in doing so, the Board may accept one medical opinion and reject others.  Evans v. West, 12 Vet. App. 22, 30 (1998).  The Board cannot make its own independent medical determination, and it must have plausible reasons, based upon medical evidence in the record, for favoring one medical opinion over another.  Evans; Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  The Board accordingly finds that the scant or absent analyses provided by Dr. D and Dr. M are insufficient to allow for their opinions to support the claims on appeal, in the absence of a more thorough and elucidative medical examination report and address question of etiology and causation of claimed disorders the subject of the present appeal.   

An adequate examination must support its conclusion with an analysis that can be weighed against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007).  A medical opinion that contains only data and conclusions cannot be accorded any weight.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  In Stefl, 21 Vet. App. at 124, the Court found that a medical examination was inadequate because it had provided an unsupported conclusion.  If an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for rating purposes.  38 C.F.R. § 4.2 (2010).  In this case, the Board finds that a VA examination is required to obtain a sufficiently thorough, informed, and informative examination report to address questions of current disability and etiology of such disabilities, in reference to claimed chronic fatigue syndrome, fibromyalgia, and PTSD.  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).   

In a further report provided in May 2011, Dr. D asserted that the Veteran had an "openly psychotic reaction to untreated PTSD."  In the absence of any psychological explanation for this assessment, the Board finds that the VA examiner should be asked to address the general plausibility and support (if any) within the medical literature and generally accepted body of medical knowledge for such an effect of PTSD, as well as to address whether such an effect is clinically shown in this case.  

In addition, Dr. D in his May 2011 report asserted that the Veteran's PTSD subscales were "highly elevated."  In the Board's experience, such elevated readings within PTSD subscales frequently result in findings of invalidity of the psychological test, based on over-endorsement of symptoms on the part of the patient.  The VA examiner should address this question of possible over-endorsement and testing invalidity, and any implications for clinical findings and conclusions in this case.  

Accordingly, the case is REMANDED for the following action:

1.  Afford the Veteran updated 38 C.F.R. § 3.159(b) notice, to inform him of the evidence necessary to substantiate his claim for service connection for any current psychiatric disorders, including PTSD, and what evidence he is to provide and what evidence VA will attempt to obtain on his behalf.  Advise him of the bases of claim for psychiatric disorders other than PTSD.  This notice should also reflect recent changes to the evidence required to support a claim for service connection for PTSD, pursuant to 38 C.F.R. § 3.304(f)(3), as added in 75 Fed. Reg. 39,843-852 (July 13, 2010).  The letter should also address evidentiary requirements, including alternative sources of evidence, that may serve to support a personal assault PTSD stressor, pursuant to 38 C.F.R. § 3.304(f)(5) (formerly 38 C.F.R. § 3.304(f)(3)).  Associate all records and responses received with the claims file, and undertake any indicated additional development.

2.  Ask the Veteran to identify any provide appropriate authorization, as needed, for the RO to obtain and associate with the claims file any records of VA or non-VA treatment for his claimed disorders at since September 2006.  

3.  Obtain and associate with the claims file records underlying the April 1995 SSA decision granting SSI benefits, and records underlying any other SSA disability-related adjudications.
4.  Thereafter, afford the Veteran a psychiatric examination to address questions of the nature and etiology of any current psychiatric disorder(s).  All clinical findings should be reported in detail.  The claims folders including a copy of this Remand must be made available to the examiners prior to the examinations and must be reviewed by the examiners in connection with the examinations.  All necessary tests should be conducted, and findings and conclusions should be explained to the extent this may inform the adjudication of the Veteran's claims.  The examiner should do the following:  

a.  The examiner should review the claims folders, including a copy of this Remand, to inform of any psychiatric history and any history of chronic fatigue syndrome or fibromyalgia, to the extent shown.  The examiner should conduct an examination informed by the record, including as informed by current and past assertions of the Veteran, and other service and post-service medical and lay evidence.

The examiner should review the Veteran's service personnel file, including in particular the five-page application for conscientious objector (CO) status submitted by the Veteran.  The examiner's attention is called to the Veteran's illustration of past violence directed against him and his purported appropriate reaction based on his belief structure, as detailed in paragraph "d" at the top of the third page of that application.  The examiner should then contrast this with the January 1969 psychiatric examination report concluding that the Veteran had a non-treatable passive-aggressive personality, with the Veteran's CO request being one of an ongoing series of moves acting upon aggression directed primarily at the military.  The examiner is also directed toward the contrasting views of two commanding officers, one that the Veteran was sincere in his concientious objections, and the other that the Veteran's assertions of concientious objections were "nonsense," based on the Veteran having made no such assertions through a prior interval of varied military activities including duties maintaining air missile defense systems, and only raising the beliefs when he was to be retrained for military police duties, which retraining and reassignment were against his wishes, based upon which his application for CO status was not granted.  

The examiner is also directed to review the Social Security Administration (SSA) April 1995 decision granting supplemental security income (SSI) benefits as well as the obtained underlying medical records.  The examiner should in particular note that no organic basis was found for the Veteran's asserted disabilities, but rather a severe personality disorder was assessed as causative of his not performing any gainful employment since May 1993 despite having earned a Masters Degree.  The examiner should contrast these findings with submitted opinion letters including one of Dr. M, dated in August 2006, in which that practitioner of family medicine asserted that he had conducted a "thorough and complete history and physical examination" and concluded, "[the Veteran] suffers with constant pain and exhaustion every day.  He has a severe condition of fibromyalgia and chronic fatigue, nervousness, and anxiety, which I believe to originate from PTSS/Post-traumatic stress disorder.  In taking a careful history these symptoms began after being physically abused by [a former professional athlete] while on duty in Germany in the latter part of 1968."  

The examiner should also note the September 2010 opinion letter and May 2011 supplemental letter of Dr. D, a psychologist, who assessed in that May 2011 letter that the Veteran had "openly psychotic reaction to untreated PTSD," while noting in that May 2011 letter that the Veteran's PTSD subscales were "highly elevated."

b.  The examiner is hereby advised that, to the extent deemed relevant and credible, lay statements may be used to support a diagnosis or an assessment of etiology as related to service.  If the examiner believes that questions concerning the Veteran's credibility are at issue, the examiner should explicitly note any such questions (if any are present), either as raised within the record or by submitted statements or based on the Veteran's assertions upon examination, in combination with examination findings.  

The examiner is further advised that credibility can be affected by inconsistent statements, internal inconsistency of statements, evidence of ignorance as to substance of the matter addressed, inconsistency with other evidence of record, facial implausibility, bad character, interest, bias, self- interest, malingering, desire for monetary gain, and witness demeanor. 

c.  The examining psychiatrist should then assess the presence (or absence) of any current Axis I and Axis II disorders.  In so doing, the examiner should provide a rationale for these assessments, and should address any contrary findings or assessments within the record, including any provided by Dr. D and Dr. M in their submitted letters on the Veteran's behalf, as discussed above.  The examiner should also address Dr. D's assessment in his May 2011 letter that the Veteran has an "openly psychotic reaction to untreated PTSD."  

For each non-PTSD psychiatric disorder diagnosed, the examiner should opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the disorder was first manifested in service, pre-existed service and was aggravated (permanently increased in severity) during service, or is otherwise causally related to service; OR, in the alternative, whether any such relationship between service and the diagnosed psychiatric disorder is unlikely (i.e., less than a 50-50 probability).  

d.  For any psychosis present, the examiner should also opine as to whether the evidence supports the presence of the psychosis to a disabling degree within the first post-service year (the year beginning upon the Veteran's July 1969 separation from service).  

e.  If the examiner diagnoses PTSD, the that examiner must specify what stressors are relied upon to support that diagnosis, and which of these, if any, occurred during the Veteran's period of active service from November 1966 to October 1969.  In this regard, that examiner may note any assertion by the Veteran of stressors.  Questions of credibility must necessarily come into play regarding stressors alleged that are not independently corroborated.  The examiner must address whether the diagnosis is supported by any independently corroborated in-service stressors.  In so doing, the examiner should weigh the Veteran's past history of statements, any mental dysfunction present, and questions of character or credibility presented in this case, and arrive at a conclusion as to whether, from a psychiatric perspective, it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that asserted stressors were in fact experienced in service, and if so whether the Veteran experienced a valid stressor-type response to those asserted stressors contributing to current PTSD.  In so doing, the examiner should address the findings and conclusions of the psychologist Dr. D who submitted opinion statements or letters on the Veteran's behalf and who testified on his behalf at the May 2011 hearing. 

f.  If the examiner diagnoses PTSD, the examiner must also opine as to whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD which was caused or aggravated by in-service stressors; OR, alternatively, whether any such relationship to service is unlikely (i.e., less than a 50-50 probability).  That examiner should provide a complete explanation for his/her opinions.

g.  The examiner is further advised that, under an amendment to VA regulations effective on July 13, 2010, "If a stressor claimed by a veteran is related to the veteran's fear of hostile military or terrorist activity and a VA psychiatrist or psychologist, or a psychiatrist or psychologist with whom VA has contracted, confirms that the claimed stressor is adequate to support a diagnosis of posttraumatic stress disorder and that the veteran's symptoms are related to the claimed stressor, in the absence of clear and convincing evidence to the contrary, and provided the claimed stressor is consistent with the places, types, and circumstances of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  For purposes of this paragraph, "fear of hostile military or terrorist activity" means that a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Regarding this exception to the general requirement for verification or corroboration of stressors, the "fear of hostile military or terrorist activity" must involve an enemy of the United States (either a military enemy or a terrorist enemy), and not merely a perceived enemy of the Veteran.  Thus, the Veteran's claimed stressors involving investigators or other military personnel pressuring her to provide statements against others involved in criminal acts, including acts involving illicit substances,  would not fit under this exception because no enemy of the United States is implicated.  

Thus, if the examiner diagnoses PTSD, the examiner must also provide findings regarding the Veteran's alleged stressors, and whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that they meet the new criteria, from a psychological perspective, in order for any uncorroborated stressor(s) to serve to support the PTSD claim.  The examiner must then address whether it is at least as likely as not (i.e., to at least a 50-50 degree of probability) that the Veteran has PTSD due to an in-service stressor meeting these new criteria, or otherwise due to a corroborated in-service stressor.

h.  Note: The term "at least as likely as not" does not mean merely within the realm of medical possibility, but rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it.

i.  A rationale should be provided for all opinions given, and the factors upon which each medical opinion is based must be set forth in the report.  If the examiner cannot answer any question posed without resorting to unsupported speculation, the examiner must provide a complete explanation as to why that is so.

5.  Thereafter, determine whether an examination by a rheumatologist to address claims for secondary service connection for fibromyalgia and chronic fatigue syndrome is warranted by the outcome of the psychiatric examination and any medical evidence supporting the presence of these disorders as well as evidence indicating a causal link between a psychiatric disorder for which service connection is warranted and the claimed fibromyalgia or chronic fatigue syndrome, pursuant to 38 U.S.C.A. § 5103A(d) (West 2002); McLendon v. Nicholson, 20 Vet. App. 79 (2006)), and readjudicate the remanded claims de novo.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, provide him with a Supplemental Statement of the Case and afford an appropriate opportunity to respond thereto.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision of the Board of Veterans' Appeals is appealable to the U.S. Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a final decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2010).

